El Juez Asociado SeñOR AldREt,
emitió la opinión del tribunal.
Don Amador Pastor y Pastor, natural de Sóller, Islas Baleares, España, fúé un súbdito español que vivió muchos años en el barrio de Tanamá del municipio de Adjuntas da esta Isla y en 23 de marzo de 1909 otorgó testamento abierto ante el notario de Ponce, Don Francisco Descartes en el que manifestó ser vecino de Adjuntas, soltero, sin descendientes ni ascendientes e instituyó y nombró como único heredero suyo a.su primo hermano y ahijado don Bartolomé Pastor y G-omila.
En el mes de agosto del año 1917 don Amador Pastor y Pastor fue de Puerto Rico a España, muriendo tres meses después en la ciudad de Palma de Mallorca, Islas Baleares, España, y en junio del año siguiente el heredero instituido en el expresado testamento abierto aceptó la herencia y tomó posesión de los bienes dejados por su causante, consis-tentes en un gran número de fincas radicadas en esta Isla, casi todas en Adjuntas, y en algún metálico en los bancos.
*54En enero del año 1919 don José Miró y Pastor acudió ante nn tribunal de España y alegando la muerte allí de don Amador Pastor y Pastor, natural de Sóller, que siem-pre fue súbdito español, que regresó definitivamente a su patria estableciéndose en su pueblo natal y que su última vo-luntad está contenida en una carta suya del 17 de julio de 1909 dirigida a don José Miró Arbona, en la que nombró único heredero suyo al compareciente, ratificada en otras de 27 de mayo de 1910 y 14 de mayo de 1914, solicitó que tales cartas fueran declaradas su testamento. Así lo resolvió el juzgado de primera instancia del distrito de la Lonja de Palma, Islas Baleares, España, declarando dichas cartas como suficiente testamento a los efectos de su protocoliza-ción, sin perjuicio de tercero, y dichas diligencias fueron pro-tocolizadas en una notaría de aquella ciudad.
Después de esos hechos don Bartolomé Pastor y Gromila, heredero según el testamento otorgado en marzo de 1909 ante el notario don Francisco Descartes, amparándose en el ar-tículo 702 del Código Civil demandó a don José Miró y Pastor ante la Corte de Distrito de Ponce, a cuya jurisdicción corresponde el pueblo de Adjuntas, y solicitó que dictase sen-tencia declarando que las cartas suscritas por Amador Pastor y Pastor dirigidas a don José Miró Arbona, padre dcd demandado José Miró Pastor, no constituyen un testamento ológrafo de dicho señor y que su protocolización en una no-taría en Palma, España, no puede producir efecto alguno en Puerto Rico ni puede perjudicar los derechos del demandante como único heredero instituido en testamento ante notario. Para esas peticiones alegó además de los hechos antes men-cionados que Amador Pastor y Pastor se encontraba acci-dentalmente en España cuando murió; que jamás tuvo la intención de nombrar heredero a José Miró, ni otorgó tes-tamento en ese sentido; que José Miró Pastor ha nombrado un apoderado en esta Isla por el que ha tratado de tomar posesión de los bienes de la herencia y trata de ejercer actos *55de dominio como único heredero en virtud del pretendida testamento ológrafo; y que a pesar de estar suscritas esas cartas en un "barrio de Adjuntas, de radicar los "bienes en dicho pueblo y de haber sido don Amador Pastor y Pastor vecino de Adjuntas, el demandado no ha presentado dichas cartas en la Corte de Distrito de Ponce, que es la única que tiene jurisdicción para decretar su protocolización.
El demandado alegó en su contestación que don Amador Pastor y Pastor se trasladó a España para residir perma-nentemente en su país natal, donde murió; que no falleció con testamento abierto sino con cartas testamentarias; y que el tribunal español donde fueron presentadas, único y com-petente para conocer de ellas, estimó que eran la última vo-luntad de don Amador Pastor y Pastor. Como defensa especial alegó que el testamento que don Amador Pastor y Pastor otorgó en 23 de marzo de 1909 ante el notario Sr. Descartes es nulo porque uno de los testigos que en él inter-vinieron, don Antonio Catinchi y Consalví, tenía en esa fecha una sociedad con dicho notario para asuntos judiciales y no-tariales con interés en los honorarios que se devengaran en el otorgamiento de ese testamento; y porque otro testigo, don Eladio Ayala, en momentos dados servía de amanuense a dicho notario y tenía en dicha fecha su agencia de nego--■eios en el mismo local que el notario autorizante del testa-mento. Por contrademanda solicitó que la corte dispusiese que don José Miró y Pastor sea puesto en posesión de todos los bienes relictos por don Amador Pastor y Pastor; que el contrademandado le pague $102,672.73 en concepto de frutos de los bienes de la herencia y que declare que es nula, en cuanto pueda perjudicar al demandante, la escritura de 11 de abril de 1919 en la que el contrademandado hipotecó a favor de un hermano suyo cincuenta y ocho fincas de la he-rencia para garantía de $35,000 que el contrademandádo dice haber tomado a préstamo.
Los hermanos Bartolomé y Antonio Pastor Gromila se *56opusieron a la contrademanda y celebrado el juicio corres-pondiente recayó sentencia declarando sin lugar en todas sus partes la contrademanda; declarando que las cartas suscri-tas por don Amador Pastor y Pastor y dirigidas a don José Miró Arbona no constituyen un testamento ológrafo, sin que lá protocolización que de las mismas se bizo en Palma, Es-paña, el 12 de marzo de 1919 ante el notario don José Socias y G-radolí pueda producir efecto alguno legal en Puerto Rico ni pueda perjudicar tal protocolización los derechos del de-mandante y contrademandado Bartolomé Pastor Gomila a quien la corte declara único heredero de don Amador Pastor y Pastor en virtud del testamento abierto que otorgó, cuyo alcance y validez legal se declara y confirma. Las costas fueron impuestas al demandado y contra-demandante.
Contra esa sentencia interpuso la parte demandada esta apelación alegando ante nosotros los errores que a su juicio cometió la corte inferior y pidiéndonos que revoquemos la sentencia y dictemos otra declarando la demanda sin lugar y procedente su contrademanda.
La carta que fué protocolizada en España como testa-mento ológrafo de don Amador Pastor y Pastor fué escrita por él en Puerto Rico el 17 de julio de 1909, tres meses y algunos días después de haber otorgado su testamento ante notario, es una extensa carta sobre asuntos de negocios y familiares y el párrafo de ella que se considera como testa-mento ológrafo, tal como aparece ante nosotros en la trans-cripción de los autos es el siguiente:
“.Yo tengo el testamento echo muriendo yo que vaya a Pepito porque no quiero que todas estas ennanas mias agan con us-tedes lo que icieron conmigo cuando murieron mis padres;”.
Y las otras dos cartas también protocolizadas que se es-timan ratificaciones de la anterior y que son de la misma naturaleza que la primera dicen así, respectivamente:
“.cuando muera José tendrá que venir atomar posesión *57de todo esto tendrá que valer nosotros ya noveremos pero Pepito l'overa los terrenos llanos valen un capital. ...”
“.cuñado siempre te edicho que cuando tiara falta algo yo lo tengo puedes disponer de todo cuando tengo porque para quien trabaja cuando muera para ustedes nada me llevare asi que si tengo que vivir un pal de años mas los quiero vivir con ustedes que bas-tante etrabajado en este mundo. ...”
Nuestro Código Civil dedica la sección 4 del libro III, título III, capítulo 1, a los testamentos ológrafos y en el artículo 698 dispone que el testamento ológrafo deberá pro-tocolizarse, presentándose con este objeto a la corte de dis-trito del último domicilio del testador, o a la del lugar en que éste hubiese fallecido, si el fallecimiento hubiere tenido lugar en Puerto Rico; el 700 determina lo que hará la corte de distrito presentado que sea el testamento ológrafo y acre-ditado el fallecimiento del testador; el 701 que para la prác-tica de esas diligencias serán citados el cónyuge sobrevi-viente si lo hubiere, los descendientes y ascendientes legíti-mos del testador, y en defecto de unos y de otros, los her-manos, quienes podrán presenciar la práctica de las diligen-cias y hacer de palabra las observaciones oportunas sobre la autenticidad del testamento; y dispone el 702 lo que hará la corte si estima justificada la identidad del testamento, de-clarando en su último párrafo que cualquiera que sea la reso-lución de la corte de distrito se llevará a efecto, no obstante oposición, quedando a salvo los derechos de los interesados para ejercitarlos en el juicio que corresponda.
La última disposición del artículo 702 es el fundamento del demandante para establecer el presente pleito.
De acuerdo con el artículo 698 que hemos citado las cartas que se dice contienen el testamento ológrafo de don Amador Pastor y Pastor debieron ser protocolizadas en esta Isla presentándolas con ese objeto en la Corte de Distrito de Ponce a cuya jurisdicción corresponde el pueblo de Ad-juntas, porque uno de sus barrios, Tanamá, fué el último do-*58micilio del testador, pues aunque el apelante alega que el último domicilio del testador fué en las Islas Baleares, Es-paña, porque don Amador Pastor y-Pastor se trasladó allá con la intención de retirarse de Puerto Pico y permanecer én Sóller, su pueblo natal, por lo que en él adquirió su domi-cilio, sin embargo, la prueba del apelado demuestra que hizo su último viaje a España por motivos de enfermedad y con la idea y propósito de regresar a, esta Isla, sin que la prueba presentada por el apelante sea suficiente para sostener lo contrario, pues no son prueba suficiente de tal propósito de trasladarse a España para residir permanentemente allí las siguientes palabras contenidas en una carta suya de 17 de mayo de 1917 escrita en esta Isla y dirigida a los padres del apelante, a saber:
“.les abía ofrecido qué el correo venidero' me embarcaría sino lo e echo es porque los giros están demasiado mal porque cuando me embarque me quiero llevar lo poco que tengo para poder disfrutar los pocos años que me quedan de vivir con ustedes tengo arreglado el pasaporte para poderme embarcar mientras los giros no se pongan a la par no salgo -estoy bastante de malas.”
Y aunque es cierto que en agosto de ese año fué a España donde murió a los pocos meses, los hechos no demuestran que ese viaje lo hizo para establecer su residencia perma-nentemente allá pues no se llevó “lo poco que aquí tenía” como dice en su carta sino que dejó en esta Isla todos sus bienes y hasta una respetable cantidad de dinero que tenía en los bancos. Hemos visto la opinión de la Corte de Cir-cuito de Apelaciones de los Estados Unidos para el Primer Circuito, de diciembre 22, 1924, en el recurso establecido por Porto Rico Railway, Light & Power Co. contra Eugenie Cognet, 3 P. (2d) 21, sosteniendo la conclusión del jurado de que los demandantes no adquirieron domicilio en esta Isla, porque aunque existe mucha evidencia que parece in-consistente con tal conclusión no podía decir la corte que no hubiera evidencia que la sostenga. En el caso presente no *59sólo la Corte inferior, en la qne no hay jurado para los asun-tos civiles, resolvió que cuando murió don Amador Pastor y Pastor tenía su domicilio en el pueblo de Adjuntas, sino que también la preponderancia de la evidencia sostiene esa conclusión, pues no sólo aparece así de su testamento notarial sino también especialmente de la única testigo presen-tada por el demandado la que declaró que cuando don Ama-dor Pastor y Pastor embarcó para España en el año 1918 tenía la intención de regresar a esta Isla para arreglar sus asuntos y marcharse después definitivamente, por lo que cuando murió pocos meses después tenía su domicilio aquí, donde vivió 25 años, cualquiera que fuera su pensamiento para el futuro.
Pero en el supuesto de que se trasladó a España para residir permanentemente allí el resto de su vida y que por ésto fué ese su último domicilio, aun así, la resolución del Juzgado de Primera Instancia de Palma declarando testamento ológrafo de don Amador Pastor y Pastor las expresadas cartas y su protocolización en una notaría de aquella ciudad no puede producir efecto alguno en esta Isla donde radican los bienes inmuebles, porque según dijimos en el caso de Colón v. El Registrador, 22 D. P. R. 370, la adopción y aplicación de la regla lex rei sitae en la forma en que lo han hecho las cortes americanas, incluyendo y regulando la capacidad de las partes, no quebranta ni la letra ni el espíritu de nuestro Código Civil, ni ninguno de sus principios fundamentales y establece, de una vez para siempre, una regla, fija, simple y racional, conducente a evitar la inconsistencia y confusión de nuestras decisiones referentes a los estatutos real y personal y al efecto de leyes extranjeras; y haciendo aplicación de esa doctrina en ese caso declaramos que un tutor español de menores residentes en España autorizado por el Consejo de Familia, conforme lo exige el Código Civil Español, necesita autorización judicial de la corte de distrito donde radiquen los bienes para proceder a la cancela-*60eión de una hipoteca sobre bienes inmuebles radicados en Puerto Rico.
Por otra parte, las palabras contenidas en la carta que el apelante considera ser testamento ológrafo y las que estima ser su ratificación, no revisten tal carácter de testamento, pues perdidas en una extensa carta de negocios y familiar no demuestran la intención deliberada de disponer de sus bienes para después de su muerte, requisito que es esencial en los testamentos; distinguiéndose este caso del que fué resuelto por el Tribunal Supremo de España en 8 de junio, 1918, en que en dicbo caso aparecía claramente la intención de testar al decir “Peñafiel, a 24 de octubre, 1915. Pasicos de mi vida: En esta primera carta de novios va mi testamento, todo para tí pala que me quieras siempre y no dudes del cariño de tu Matilde. Rubricado,” no solamente porque se usó la palabra testamento, aunque no era de absoluta necesidad, sino porque todas sus palabras demuestran la intención clara y manifiesta de disponer de sus bienes para después de su muerte, requisito que no podemos encontrar en la carta de 17 de julio, 1919. Como dice el apelado en su alegato “es realmente sorprendente que se intente sostener que el hombre que dice que ya tiene hecho su testamento, que todo lo tiene arreglado, con estas mismas frases ha querido decir que estaba en aquel mismo momento haciendo su testamento.”
Habiendo llegado a las conclusiones antes expuestas, o sea que el riltimo domicilio de don Amador Pastor y Pastor fué el barrio Tanamá de Adjuntas, P. R.: que por este mo-tivo la carta que se dice contener su testamento debió pre-sentarse para su protocolización en la Corte de Distrito de Ponee: que las diligencias de su protocolización en un tribunal de España no tiene validez en esta Isla en la que ra-dican sus bienes inmuebles, y que de todos modos la expre-sada carta no contiene una disposición testamentaria, se hace innecesario resolver las otras cuestiones suscitadas por el *61apelante en sn contrademanda porque no siendo heredero de don Amador Pastor y Pastor no está facultado para ata-car el testamento notarial que dicho señor otorgó, ni la hipo-teca que el contrademandado constituyó sobre los bienes que heredó de Amador Pastor, hipoteca que ya está cancelada.

La sentencia apelada debe ser confirmada.